DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Jenkins on 12/15/2021.
 The application has been amended as follows: 

1. (Currently Amended) An antenna module comprising: a dielectric substrate; a first antenna element on the dielectric substrate; a first radio-frequency element that supplies electric power to the first antenna element; and a first heat-dissipating component that directs heat from the first radio-frequency element to an outside, wherein the dielectric substrate, the first radio-frequency element, and the first heat-dissipating component are stacked in this order in a direction normal to the dielectric substrate, wherein the first heat-dissipating component includes metal, and wherein when viewed in cross-section , wherein the first heat-dissipating component has a first surface and a second surface, the first and second surfaces being orthogonal to the direction normal to the dielectric substrate, wherein a distance between the first radio-frequency element and the second surface is greater than a distance between the first radio-frequency element and the first surface, wherein the second surface includes the second position, and wherein the second width is less than the first width.

3. (Canceled)

4. (Currently Amended) The antenna module according to claim 1, wherein when viewed in cross-section in the first direction, the first heat-dissipating component has a width, between the first position and the second surface, that decreases as a distance from the first surface increases.

17. (Currently Amended) The antenna module according to claim 1, wherein the first radio-frequency element includes a heat-dissipating electrode exposed to a surface of the first radio-frequency element, and wherein the first heat-dissipating component is fixed to the heat-dissipating electrode.

Allowable Subject Matter
Claims 1-2 and 4-20 allowed.
The following is an examiner’s statement of reasons for allowance: 

 	Seko (US 2015/0084180) and Mitsubushi (JP 2014-183058) - of record - are cited as teaching some elements of the claimed invention including an antenna module, a dielectric substrate, a first antenna element, and a first heat dissipating element.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/Examiner, Art Unit 2845